
	

114 S3376 IS: To ensure the integrity of laws enacted to prevent the use of financial instruments for funding or operating online casinos are not undermined by legal opinions not carrying the force of law issued by Federal Government lawyers. 
U.S. Senate
2016-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3376
		IN THE SENATE OF THE UNITED STATES
		
			September 21, 2016
			Mr. Cotton (for himself, Mr. Lee, and Mr. Graham) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To ensure the integrity of laws enacted to prevent the use of financial instruments for funding or
			 operating online casinos are not undermined by legal opinions not carrying
			 the force of law issued by Federal Government lawyers. 
	
	
 1.Reaffirmation of prohibition on funding of unlawful internet gamblingThe Memorandum Opinion for the Assistant Attorney General of the Criminal Division of the Department of Justice, dated September 20, 2011, shall have no force or effect for the purposes of interpreting section 5362(10) of title 31, United States Code.
		
